     1:21-cv-01683-JD-SVH           Date Filed 08/05/21       Entry Number 9         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Frederick Allen Williams,                   )               Case No.: 1:21-cv-01683-JD-SVH
                                            )
                      Plaintiff,            )
                                            )
                  vs.                       )
                                            )                   OPINION & ORDER
Associate Warden Tisdale; Captain Clark, )
Captain of Contraband at LCI; Ms. Black, )
Head of Classification at LCI; and Ms. Fox, )
Head of Mental Health at LCI,               )
                                            )
                      Defendants.           )
                                            )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Shiva V. Hodges (“Report and Recommendation” or “Report”), made in accordance

with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina.1

Plaintiff Frederick Allen Williams (“Williams” or “Plaintiff”), proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights and seeks to proceed

in forma pauperis under 28 U.S.C. § 1915.         Plaintiff is in the custody of the South Carolina

Department of Corrections (“SCDC”) at Lee Correctional Institution (“LCI”).

       Williams filed a Complaint on June 7, 2021, against Associate Warden Tisdale; Captain

Clark, Captain of Contraband at LCI; Ms. Black, Head of Classification at LCI; and Ms. Fox, Head




1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
     1:21-cv-01683-JD-SVH           Date Filed 08/05/21         Entry Number 9       Page 2 of 3




of Mental Health at LCI (collectively “Defendants”), alleging inter alia Eighth Amendment

violations related to his detainment at a level three prison.

        On June 16, 2021, the Magistrate Judge issued the Report, recommending that Plaintiff’s

application for leave to proceed in forma pauperis (DE 2) be denied because Plaintiff has received

the $1,400 stimulus check and has no expenses or dependents. Therefore, it does not appear that

paying the fee would render Plaintiff destitute or impose an undue hardship or effectively block

Plaintiff’s access to the courts. (DE 6.)

        The Plaintiff filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation (DE 6) and incorporates it herein.

        IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed in forma

pauperis (DE 2) is denied.

        IT IS FURTHER ORDERED that if Plaintiff fails to pay the filing fee within the

specified time period, the Complaint shall be dismissed without prejudice pursuant to 28 U.S.C. §

1915(g).

        IT IS SO ORDERED.
                                                                _____________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
August 5, 2021


                                                   2
    1:21-cv-01683-JD-SVH           Date Filed 08/05/21       Entry Number 9        Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL
       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
